DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 3/18/2021 for application number 17/205,829. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Information Disclosure Statement and Claims.
Claims 1-17 are presented for examination. Claims 1 and 11 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 filed prior to FAOM is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 3/18/2021 are deemed acceptable for examination proceedings.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 1 recites an “adding system”, which comprises a database and a tagging program executing in a device, but does not positively recite a hardware component or structure is a component of the system.  Examiner suggests adding a recitation of a “display screen”.


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US Patent Application 2018/0124271; hereinafter Goldberg) in view of Gokturk et al. (US Patent Application 2008/0152231; hereinafter Gokturk).  

As to independent claim 1, Goldberg teaches an adding system for adding scent information to a digital photograph [Para 0020 - a computer system is configured to provide reinforcing cues in connection with the viewing of a photograph. More particularly, the computer system operates to re-create an ambient milieu (e.g., sensory and cognitive milieu) associated with an environment in which a photograph is captured], the add system comprising:
a database storing a plurality of scent information [Para 0061 - the analysis includes matching an acoustic fingerprint of the sample to a database of acoustic fingerprints for different tracks. If the system finds a match, it logs the information in the database structure together with the respective photograph 403; Para 0070 - Note that this approach may extend to related areas, by inducing a sensory experience beyond vision (e.g., smell, tactile). For example, digital scent technology (or olfactory technology) is the engineering discipline dealing with olfactory representation – Goldberg teaches a database to store acoustic fingerprint information associated with a photograph, and such solution can be expanded to support other sensory including smell]; and
a tagging program installing and executing in a first electric device [Fig. 6, Para 0078 -  a system (e.g., 600, FIG. 6) including an image capture device 601 (e.g., camera), an ambient condition capture device 602 (e.g., wearable activity tracker, GPS chip, microphone, etc.), an analysis module 603 for associating the captured ambient condition to the photograph, a logging module 604 for logging the photograph and metadata including data about the ambient condition output by the analysis module 603], wherein the first electric device opens the digital photograph with the tagging program and locates a pixel on the digital photograph by external clicking [Para 0063 - computer system can receive a query for a photograph 501 and retrieve one or more photographs based on the query 502. According to an embodiment of the present invention, the computer system receives a user a selection of a retrieved photograph 503. Upon receiving the selection, the selected photograph is displayed 504 and the information about the ambient condition is re-created (e.g., using a speaker, lighting, etc.) 505];
the tagging program obtains a piece of scent information from the database among the plurality of scent information [Para 0072 - Consider an example where one uses a photograph or self-portrait that is captured while on vacation. Later, the person wants to re-create the experience, the metadata added to the photograph gives a cognitive state of the individuals in the photo/video in addition to the climate and setup where the shot was taken. As taught herein, ambient music or scents can also be identified]; 
the tagging program links the tagged range and the piece of scent information to complete a scent tagging [Para 0072 - a capture device records, as input, an estimated cognitive state of an individual when a photo (or video or message) is created; Para 0059 - he analysis of the ambient condition can be performed by the image capture device, a computer system onto which the captured photograph and metadata including data about the ambient condition is loaded] ; and 
the tagging program stores or sends the tagged digital photograph with the scent tagging [Para 0078 - a sharing interface 605 for sharing the photograph and metadata (e.g., outputting the data using a display and speaker or communicating the image and the metadata to a remote server via the Internet)].
Goldberg does not appear to teach: wherein the tagging program searches a boundary from the pixel outwardly to determine a tagged range;
However, Gokturk teaches in the same field of endeavor:
wherein the tagging program searches a boundary from the pixel outwardly to determine a tagged range [Fig. 5, Para 0095 - In step 510, a programmatic statistical analysis of a pixel distribution is applied to an image to determine foreground and background elements of the image… Let P be a set of pixels that are at a distance of k pixels from the image boundary];
It would have been obvious to one of ordinary skill in art, having the teachings of Goldberg and Gokturk at the time of filing, to modify sensory and cognitive milieu in photographs and videos taught by Goldberg to include the concept of enabling image recognition and searching of images disclosed by Gokturk to enable programmatic detection and/or identification of various types and classes of objects from images, including objects that are items of commerce or merchandise [Gokturk, Para 0032].
One of the ordinary skill in the art wanted to be motivated to include the concept of enabling image recognition and searching of images disclosed by Gokturk to enable programmatic detection and/or identification of various types and classes of objects from images, including objects that are items of commerce or merchandise [Gokturk, Para 0032].

As to dependent claim 3, Goldberg and Gokturk teach the adding system as claim 1. 
Goldberg further teaches: further comprising a cloud database connected to the first electronic device via a network, and the tagging program updates the plurality of scent information in the database through the cloud database. [Para 0022 and 0023  – It is understood in advance that although this disclosure includes a detailed description on cloud computing, implementation of the teachings recited herein are not limited to a cloud computing environment].

As to independent claim 11, the claim is substantially similar to claim 1 and is rejected on the same ground. 


Claims 2, 4-5, 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Gokturk, further in view of Murphy et al. (US Patent Application 2004/0077424; hereinafter Murphy).

As to dependent claim 2, Goldberg and Gokturk teach the adding system as claim 1. 
Goldberg and Gokturk do not appear to teach: further comprising a scent diffusion device connected to the first electronic device, and the tagging program determines the tagged range and obtains the corresponding scent information, then controls the scent diffusion device diffusing a scent corresponding to the scent information.
However, Murphy further teaches in the same field of endeavor: further comprising a scent diffusion device connected to the first electronic device, and the tagging program determines the tagged range and obtains the corresponding scent information, then controls the scent diffusion device diffusing a scent corresponding to the scent information. [Fig. 1, Para 0052  – The image may then be displayed on the display 32 of the computer. In the example shown in FIG. 1 the PC is also provided with a scent generation device 34 such as the iSmell Personal Scent Synthesizer as produced by DigiScents Inc., which may be used to produce a scent 36 corresponding to the scent 26 that was previously captured. The scent 36 may then be perceived by a user whilst viewing the image on the computer display 32].
It would have been obvious to one of ordinary skill in art, having the teachings of Goldberg, Gokturk and Murphy at the time of filing, to modify sensory and cognitive milieu in photographs and videos taught by Goldberg and a method for enabling image recognition and searching of images disclosed by Gokturk to include the concept of an apparatus for recording and reproducing scent or taste disclosed by Murphy to enable the user with an evocative reminder of the subject of the photograph, thereby enhancing his recollection of the moment when the photograph was taken [Murphy, Para 0052].
One of the ordinary skill in the art wanted to be motivated to include the concept of an apparatus for recording and reproducing scent or taste disclosed by Murphy to enable the user with an evocative reminder of the subject of the photograph, thereby enhancing his recollection of the moment when the photograph was taken [Murphy, Para 0052].

As to dependent claim 4, Goldberg and Gokturk teach the adding system as claim 1.
Murphy further teaches: further comprising:
a scent diffusion device [Fig. 1, Para 0052 - a scent generation device 34]; and
a diffusion program installed and executed in a second electronic device [Fig. 1, Para 0052 - The image may then be displayed on the display 32 of the computer… the PC is also provided with a scent generation device 34 such as the iSmell Personal Scent Synthesizer as produced by DigiScents Inc. -  It is obvious to the ordinary skill in art to understand that a PC is installed with a software to control the display of photography and releasing of a scent],
wherein the second electronic device is connected to the scent diffusion device [Fig. 1] and receives and opens the tagged digital photograph through the diffusion program [Para 0052 - The scent 36 may then be perceived by a user whilst viewing the image on the computer display 32]; 
Gokturk further teaches:
wherein the diffusion program accepts an external operation to select the tagged range on the digital photograph  [Para 0056 - corner points, or homogenous blobs can be used as key points in an image. In another embodiments, the regions can be selected by random sampling on the image] and
Murphy further teaches: 
obtains the scent information added to the tagged range, and the diffusion program transmits the scent information to the scent diffusion device [Para 0060 - the camera 60 is based around a conventional digital camera, and does not incorporate any chemical analysis equipment. However, the user controls 62,63 are configured and operable such that a scent (or taste) may be selected from a hierarchical menu 64 displayed on the display panel 66 on the rear of the camera. The options given in this menu correspond to, and are limited by, the scents that may subsequently be reproduced by the scent synthesis equipment];
wherein the scent diffusion device generates and diffuses the corresponding scent according to the scent information [Para 0052 - The scent 36 may then be perceived by a user whilst viewing the image on the computer display 32. The scent 36 provides the user with an evocative reminder of the subject of the photograph, thereby enhancing his recollection of the moment when the photograph was taken].

As to dependent claim 5, Goldberg, Gokturk and Murphy teach the adding system as claim 4.
Gokturk further teaches: wherein the diffusion program accepts the external operations to select a plurality of the tagged ranges on the digital photograph [Para 0056 - corner points, or homogenous blobs can be used as key points in an image. In another embodiments, the regions can be selected by random sampling on the image] and 
Murphy further teaches: obtains a plurality of the scent information added to the plurality of tagged ranges respectively, then the scent diffusion device blends and diffuses multiple scents according to the plurality of scent information  [Para 0060 - the camera 60 is based around a conventional digital camera, and does not incorporate any chemical analysis equipment. However, the user controls 62,63 are configured and operable such that a scent (or taste) may be selected from a hierarchical menu 64 displayed on the display panel 66 on the rear of the camera. The options given in this menu correspond to, and are limited by, the scents that may subsequently be reproduced by the scent synthesis equipment].

As to dependent claim 7, Goldberg, Gokturk and Murphy teach the adding system as claim 4.
Murphy further teaches: wherein the scent diffusing device is a back cover of the second electronic device or is integrated with the second electronic device as a whole [Fig. 5, Para 0063 – Examiner notes that Murphy’s diffusing device is integrated with a camera as a whole].

As to dependent claim 12, the claim is substantially similar to claim 2 and is rejected on the same ground. 

As to dependent claim 13, the claim is substantially similar to claim 4 and is rejected on the same ground. 

As to dependent claim 14, the claim is substantially similar to claim 5 and is rejected on the same ground. 

Claims 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Gokturk and Murphy, further in view of Fateh (US Patent Application 2017/0112666; hereinafter Fateh).

As to dependent claim 8, Goldberg, Gokturk and Murphy teach the adding system as claim 4.
Goldberg, Gokturk and Murphy do not appear to teach: wherein the scent diffusing device is a VR/AR helmet or glasses, and the second electronic device is installed on the scent diffusing device.
However, Fateh further teaches  in the same field of endeavor: wherein the scent diffusing device is a VR/AR helmet or glasses, and the second electronic device is installed on the scent diffusing device [Para 0052 – the HMD system enriches the augmented or virtual reality display with additional sensory stimuli. Depending on the content of the display, the HMD changes the physical environment by changing humidity, light, air flow, temperature, odor, or other conditions in the space affected by the HMD. As one example, when the display includes rain or a fountain, the HMD can spray liquid to simulate the rainfall or the fountain splash. As another example, when the display includes a beach, the HMD can produce a scent from mixing salt and tropical flowers, some breeze, the sound of waves, etc].
It would have been obvious to one of ordinary skill in art, having the teachings of Goldberg, Gokturk, Murphy and Fateh at the time of filing, to modify sensory and cognitive milieu in photographs and videos taught by Goldberg and a method for enabling image recognition and searching of images disclosed by Gokturk and an apparatus for recording and reproducing scent or taste disclosed by Murphy to include the concept of a head mounting device providing diagnosis and treatment and multisensory experience disclosed by Fateh to improve the effectiveness of an HMD and the comfort of the user [Fateh, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of a head mounting device providing diagnosis and treatment and multisensory experience disclosed by Fateh to improve the effectiveness of an HMD and the comfort of the user [Fateh, Para 0002].

As to dependent claim 9, Goldberg, Gokturk and Murphy teach the adding system as claim 4.
Fateh further teaches: wherein the diffusion program opens the digital photograph and then senses a gesture of a user through a sensor of the second electronic device and selects the tagged range on the digital photograph according to the gesture [Para 0054 - The user can make adjustments using spoken words, gestures, physical controls on the HMD, or other mechanisms to generally signify increase or decrease, intensification or weakening, etc.].

As to dependent claim 10, Goldberg, Gokturk and Murphy teach the adding system as claim 4.
Fateh further teaches: wherein the diffusion program opens the digital photograph and then tracks an eye position of a user through a sensor of the second electronic device and receives the a diffusion instruction issued by the user’s voice or a gesture made by the user, and when the diffusion program judges that the diffusion instruction or the gesture is correct, the tagged range gazed by the eye of the user is selected. [Para 0057 - in response to an instruction to look to the left, the user may look to the right instead. From the photo or video of the user's eyes, the HMD can determine that the user is looking in the wrong direction using existing image analysis techniques and issue another instruction for the user to look in another direction].

As to dependent claim 16, the claim is substantially similar to claim 9 and is rejected on the same ground. 

As to dependent claim 17, the claim is substantially similar to claim 10 and is rejected on the same ground. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budman (US Patent No 6,024,783) – teaches an apparatus for the remote or local delivery of stored or real-time aroma sensory information to an end user of a multimedia device.
  
Manne (US Patent No 5,949,522) – teaches a device is described which can deliver various combinations of scents in rapid succession to a user's nose in conjunction with videographic images and or sounds.

Bishop et al. (US Patent Application US 2019/0370033A1) – teaches a multi-process model to support compiling applications for multiple platforms.

Wei et al. (US Patent Application US 2019/0310882 A1) – teaches a system for providing multiple instances of a client application in operating systems that limit execution of the client application to a single process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176